Citation Nr: 0900083	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to assignment of a higher disability rating for 
eczema, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2007, a statement of the case was issued in August 2007, and 
a substantive appeal was received in September 2007.

The veteran testified before a Travel Board hearing in 
September 2008.  A transcript of this hearing is of record.


FINDING OF FACT

The veteran's eczema amounts to 20 percent of the entire body 
affected; but does not affect more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; nor does it require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the 
past twelve month period.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent (but no higher) for the veteran's eczema have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in August 2006, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, this letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the October 2006 RO rating decision currently on appeal.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

To the extent that Dingess may apply to this claim, the 
notice requirements were satisfied by the timely August 2006 
VCAA letter which expressly described how the VA determines 
ratings and effective dates.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

In this case, a September 2008 letter provided the veteran 
with the notice contemplated by Vazquez.  This September 2008 
letter was sent shortly prior to the issuance of the 
September 2008 supplemental statement of the case.  Moreover, 
the Board observes that the September 2008 notice letter was 
sent prior to the veteran's presentation of testimony at his 
September 2008 Board hearing.  To the extent to which the 
September 2008 letter may be considered untimely or 
inadequate for any reason, the Board believes that the record 
nevertheless persuasively demonstrates that the veteran has 
actual knowledge of the information necessary to substantiate 
the veteran's claim.  The veteran's September 2008 testimony 
at his Board hearing expressly discussed the rating criteria 
and directly addressed the areas of the veteran's skin 
affected by his eczema; the testimony also discussed the 
impact of the eczema upon the veteran's daily life.  Further, 
the Board notes that the veteran is represented by a national 
service organization, and it is appropriate to assume that 
the veteran's representative included pertinent information 
concerning the elements of the claim in its guidance to the 
veteran.

Thus, as the veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite any inadequacy of the 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded a VA examination to evaluate 
his disability on appeal; a September 2006 VA examination 
report is of record.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The veteran's eczema has been rated by the RO under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under 
Diagnostic Code 7806, a 30 percent rating is warranted where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

The veteran contends that his eczema involves at least 20 
percent of his entire body and, thus, warrants assignment of 
a higher rating than currently assigned.  In support of his 
claim, the veteran has submitted a medical statement from his 
own private physician, dated August 2006, which states that 
the veteran "does suffer from chronic eczema involving 
mostly trunk and lower [extremities]; extent of 20% of total 
body."  The Board finds that this statement from a competent 
medical professional with familiarity with the veteran is 
probative to the extent that it indicates that the veteran's 
eczema has been observed to affect 20 percent of the 
veteran's total body.  This suggests that the criteria for a 
30 percent disability rating may be satisfied.

A September 2006 VA examination report presents the most 
significant evidence weighing against the veteran's claim.  
This report shows that, at the time of examination, the 
veteran was observed to have "erythematous scaly rash right 
side below waist area measuring 7cm x 4 cm; discoloration, 
hyperpigmented area right buttock and dorsum right foot; 
hypopigmented areas right thigh anterior aspect."  
Additionally, the report shows "hypopigmented areas left 
thigh anterior and posterior aspects; scaly rash dorsum left 
foot between 1st and 2nd toes measuring 3 cm in diameter."  
The report indicates "[n]o scarring or disfigurement 
noted."  The examiner estimated that "none" of the 
veteran's exposed skin areas were affected, and that 
"[g]reater than 5% but less than 20%" of the total body 
area was affected.

The September 2006 VA examination report is probative to the 
extent that it contains the competent observations of a 
physician assistant regarding the apparent manifestations of 
the veteran's eczema at the time of the inspection.  To this 
extent, the September 2006 VA examination report weighs 
against the veteran's claim, as its reported measurements do 
not meet the criteria for any higher rating in this case.

Thus, the Board is presented with a private medical opinion 
which indicates that 20 percent of the veteran's skin is 
affected by his chronic eczema, and a VA examination report 
which indicates that less than 20 percent of the veteran's 
skin is affected by his chronic eczema.  The Board is mindful 
of the nature of chronic skin disease which may flare up and 
recede at various times, changing the precise amount of 
apparent area affected.  Additionally, the Board acknowledges 
the veteran's testimony, presented at his September 2008 
Board hearing, that the severity of the skin disease varies, 
with the greatest levels of severity typically coming in 
summer and winter.  The veteran further testified that he 
applies several medications and precautionary measures to 
attempt to suppress his symptoms much of the time.  

In light of the information presented, including most 
significantly the competent August 2006 statement from the 
veteran's private physician, the Board believes the evidence 
is in relative equipoise with regard to whether the veteran's 
eczema pathology involves 20 percent of the skin of his 
entire body.  Resolving reasonable doubt in favor of the 
veteran, then, the Board finds that 20 percent of the entire 
body is affected and, therefore, the criteria for a 30 
percent disability rating are met.

No disability rating in excess of 30 percent is shown to be 
warranted in this case.  The Board has reviewed the entirety 
of the pertinent evidence of record, including the veteran's 
testimony and his medical records.  The Board finds that the 
rating criteria for a 60 percent disability rating are not 
met, as there is no probative evidence showing that more than 
40 percent of the entire body is affected, or that more than 
40 percent of the exposed areas is affected.  The most 
favorable evidence to the veteran's claim, the August 2006 
private medical statement, expressly indicates that 20 
percent of the veteran's entire body area is affected; this 
obviously does not support a finding of greater than 20 
percent of the entire body affected.  No evidence, including 
the August 2006 private medical statement, suggests 
significant involvement of exposed skin; the September 2006 
VA examination report expressly shows no involvement of 
exposed skin.

Additionally, the veteran does not require systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  No 
medical evidence suggests systemic therapy, and the veteran's 
own September 2008 hearing testimony describes only topical 
treatment involving creams and ointments.  The September 2006 
VA examination report expressly shows that treatment is 
limited to topical application of medication with "[n]either 
a corticosteroid or an immunosuppressive."

Rating his disability under an alternative diagnostic code 
would also not warrant a higher disability rating.  There is 
no evidence of disfigurement of the head, face, or neck, or 
other scars to meet the criteria for a 50 percent or higher 
rating under Code 7800 or 7801.  There is no other diagnostic 
code which could provide a disability rating in excess of 30 
percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.  Reasonable doubt has been resolved 
in the veteran's favor to the extent of finding that a 30 
percent disability rating is warranted in this case; the 
preponderance of the evidence is against finding entitlement 
to any rating in excess of 30 percent for eczema.




ORDER

Entitlement to a disability rating of 30 percent for eczema, 
but no higher, is warranted.  To this extent, the appeal is 
granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


